DETAILED ACTION
	
Claims 1-20 are pending in the case. Claims 1 and 13 are independent claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/17/2021 and 5/19/2021, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. 



EXAMINER' S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Tom Yee (Reg. No: 57,013) on 8/27/2021.

The application has been amended as follows:

(Currently amended) A computer-implemented method of programmatically assigning a descriptive attribute to an untagged element on a web page to enable an audible description of the untagged element, the web page having an associated document object model (DOM), the computer-implemented method comprising:
accessing, by a computer system, a code associated with the web page; 
identifying, by the computer system, a set of compliance issues relating to web accessibility standards in the code, wherein the set of compliance issues are associated with an untagged set of elements on the web page; 
generating, by the computer system applying a machine learning algorithm, one or more remediation code that are applicable to remediate a compliance issue of the set of compliance issues, wherein the machine learning algorithm is configured to:
compare the compliance issue with previously resolved issues to identify a previously resolved issue;
identify a remediation code from a remediation data storage medium, wherein the remediation code was applied to the previously resolved issue; and

storing the generated one or more remediation code in the remediation data storage medium;
retrieving the generated one or more remediation code from the remediation data storage medium; and 
transmitting the generated one or more remediation code through an electronic network to a user computer, the user computer configured to execute the generated one or more remediation code to remediate the compliance issue in the web page being accessed by the user computer, 
wherein the remediating the compliance issue in the web page being accessed by the user computer adds supplemental code to a local copy of the code associated with the web page, causing the remediation to take effect at or before the time the web page has finished rendering on the user computer.
The computer-implemented method of Claim 1, wherein execution of at least one of the generated one or more remediation code causes an assignment of a descriptive attribute to an untagged element on the web page. 
The computer-implemented method of Claim 2, wherein the assignment comprises changing HTML code or the DOM associated with the web page.
The computer-implemented method of Claim 1, wherein the one or more remediation code is javascript.
The computer-implemented method of Claim 1, wherein the code associated with the web page is the DOM and/or HTML code.
The computer-implemented method of Claim 1, wherein the computer system comprises one or more computer systems connected via an electronic network.
The computer-implemented method of Claim 1, wherein identifying the set of compliance issues is performed using a scanning and detection system.
The computer-implemented method of Claim 1, wherein the machine learning algorithm is associated with a heuristics engine, and wherein the heuristics engine is used to identify the remediation code from the remediation data storage medium.
The computer-implemented method of Claim 1, wherein the machine learning algorithm is further configured to determine a confidence level associated with the generated one or more remediation code.
The computer-implemented method of Claim 1, wherein the machine learning algorithm compares the compliance issue with previously resolved issues based on an unsupervised learning technique.
The computer-implemented method of Claim 1, wherein the machine learning algorithm performs classification to compare the compliance issue with previously resolved issues.
The computer-implemented method of Claim 1, further comprising: 
determining a confidence level associated with each of the one or more remediation code;  and 
automatically applying the one or more remediation code if the confidence level associated with each of the one or more remediation code is over a predetermined threshold.
(Currently amended) A computer-implemented method of programmatically assigning a descriptive attribute to an untagged element on a web page to enable an audible description of the element, the web page having an associated document object model (DOM), the computer-implemented method comprising:
accessing, by a computer system, a code associated with the web page; 
identifying, by the computer system, a set of compliance issues relating to web accessibility standards in the code, wherein the set of compliance issues are associated with an untagged set of elements on the web page; 

compare the compliance issue with previously resolved issues to identify a previously resolved issue; and
identify the remediation code from a remediation data storage medium, wherein the remediation code was applied to the previously resolved issue;  and
storing the suggested remediation code in the remediation data storage medium;
retrieving the suggested one or more remediation code from the remediation data storage medium; and 
transmitting the suggested one or more remediation code through an electronic network to a user computer, the user computer configured to execute the generated one or more remediation code to remediate the compliance issue in the web page being accessed by the user computer, 
wherein the remediating the compliance issue in the web page being accessed by the user computer adds supplemental code to a local copy of the code associated with the web page, causing the remediation to take effect at or before the time the web page has finished rendering on the user computer.
The computer-implemented method of Claim 13, wherein execution of the remediation code causes an assignment of a descriptive attribute to an untagged element on the web page. 
The computer-implemented method of Claim 14, wherein the assignment comprises changing HTML code or the DOM associated with the web page.
The computer-implemented method of Claim 13, wherein the remediation code is javascript.
The computer-implemented method of Claim 13, wherein the code associated with the web page is the DOM and/or HTML code.
The computer-implemented method of Claim 13, wherein the computer system comprises one or more computer systems connected via an electronic network.
The computer-implemented method of Claim 13, wherein identifying the set of compliance issues is performed using a scanning and detection system.
The computer-implemented method of Claim 13, wherein the machine learning algorithm is associated with a heuristics engine, and wherein the heuristics engine is used to identify the remediation code from the remediation data storage medium. 


REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: The prior art of record discusses aspects of the claimed invention, however the combination of cited prior art fails to teach the all of features claimed. The closest prior art of record discuss aspects of the features present in the claims, however they fail to individually, or in combination, teach each of the features present in the allowable claims.
Lehota (USPUB 20100205523 A1 from IDS filed 5/19/2021) discusses modifying HTML attributes of a DOM by assigning null ALT tags to images within the web application that lack ALT tags, adding titles readable by a screen reader to frames of a web application, etc to improve accessibility of the screen reader (0028). 
Blitzstein (USPUB 20150106686 Al), discusses generating content rules and additional content for a webpage, the content rules directed to providing accessibility content to visually impaired users. Additional fields, images, descriptions, text or other information may be added to existing webpage simply by creating rules for the inclusion of the additional content and storing the rules and the additional content to the rules database. Additional content may be derived based on standards and guidelines provided, and utilized in the analysis of a web page. A web page is provided to a client device, a determination is made as to whether there is a rule set and additional content available for the URL in a rules database, if a match is found then rule set is accessed which includes additional content to be injected into the webpage (0044-56).
Hendry (USPUB 20130104029) discusses automated addition of accessibility features to documents, wherein a first document is analyzed to identify a first set of one or more tags and responsive to identifying the first set of one or more tags, automatically producing a second document based in part on first set of one or more tags, where the second document includes one or more accessibility features that were not in the first document.
Trujillo (USPUB 20100070872) discusses adaptive techniques used to render dynamic web content for accessibility software applications, such as screen readers, additional content is rendered on the webpage to screen reader applications, and is placed at the position of the screen reader focus.
Bradley (USPUB 20120240045) discusses audio files representing files intended primarily for viewing being created and organized into hierarchies that mimic those of the original files as instantiated at the original websites so as to provide access to visually impaired users with access to and navigation of the audio files in a way that mimics the original website.
Edwards (USPUB 20080133500) discusses a website evaluation and recommendation tool which accesses a website, evaluates the website, and provides recommended changes.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H ZUBERI whose telephone number is (571)270-7761.  The examiner can normally be reached on Monday-Thursday 10AM-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMED H ZUBERI/Primary Examiner, Art Unit 2177